—Order,
Supreme Court, New York County (Walter Tolub, J.), entered on or about October 17, 2001, which, inter alia, denied defendant’s motion to dismiss plaintiff’s complaint, unanimously affirmed, without costs.
In this breach of contract action brought by the assignee of the lessor against the lessee for the lessee’s failure to perform its payment obligations under an equipment lease, the motion court properly denied the motion to dismiss the complaint pursuant to CPLR 1001 and 1003 for failure to join the equipment lessor as a necessary and indispensable party. Consideration of the lessor’s interests is manifestly unnecessary to the adjudication of this nonpayment action (see Joanne S. v Carey, 115 AD2d 4, 7). Any dispute regarding the condition of the equipment is properly the subject of an action against the lessor.
Nor is this action at law, commenced within the applicable limitations period, amenable to dismissal on the ground of laches (Gonzalez v Chalpin, 159 AD2d 553, 555, affd 77 NY2d 74).
Defendant’s remaining argument, that it is not in contractual privity with plaintiff assignee, is not preserved for appellate review. Were we to reach it, however, we would find it to be without merit. Concur — Mazzarelli, J.P., Buckley, Rosenberger and Rubin, JJ.